Citation Nr: 1536299	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for traumatic arthritis, lumbar spine.

2.  Entitlement to service connection for arthritis of the bilateral hips.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to temporary total evaluation because of treatment for a service-connected or other condition.  

5.  Whether it was proper to reduce the evaluation of limitation of extension, left knee, from 10 percent to noncompensable, effective January 1, 2012.

6.  Entitlement to special monthly compensation based on the need for aid & attendance/housebound status.

7.  Entitlement to automobile and adaptive equipment or adaptive equipment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2009, the RO, in pertinent part, denied claims of entitlement to service connection for bilateral hips, hypertension, and lumbar spine.  The Veteran filed a notice of disagreement in July 2009, and the RO issued a statement of the case dated in March 2010.  The Veteran submitted his substantive appeal in May 2010.

In September 2010, the RO denied a temporary total evaluation because of treatment for a service-connected or other condition.  The Veteran filed a notice of disagreement in September 2010, and the RO issued a statement of the case dated in October 2011.  The Veteran filed his substantive appeal in November 2011.  

In October 2011, the RO reduced the evaluation of the Veteran's service-connected limitation of extension, left knee, from 10 percent to noncompensable, effective January 1, 2012.  The RO also denied service connection for post-traumatic stress disorder (PTSD) and sleep apnea.  The Veteran filed a notice of disagreement dated in October 2011, and the RO issued a statement of the case with respect to the PTSD and sleep apnea claims in February 2012.  No statement of the case was issued with respect to the left knee evaluation, and the Veteran did not file a substantive appeal with respect to the PTSD and sleep apnea claims. 

In March 2013, the RO denied the Veteran's aid and attendance/housebound and automobile and adaptive equipment claims.  The Veteran filed a notice of disagreement dated in April 2013, and the RO issued a statement of the case dated in July 2014.  The Veteran submitted his substantive appeal in August 2014.
 
In June 2015, the Veteran filed two claims for specially adapted housing.  A report of contact dated in July 2015, indicates that he wanted to "cancel" one of these claims.  The remaining claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  A report of contact indicates that he had 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to Specially Adapted Housing are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

In statements dated in January 2013, and February 2013, the Veteran wrote that he wanted to withdraw all appeals pending before the Board; the pending issues on appeal were entitlement to service connection for traumatic arthritis of the lumbar spine, arthritis of the hips, hypertension, entitlement to temporary total evaluation because of treatment for a service-connected or other condition, and the propriety of the reduction in the evaluation of limitation of extension, left knee, from 10 percent to noncompensable.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for traumatic arthritis, lumbar spine, arthritis of the bilateral hips, hypertension, entitlement to temporary total evaluation because of treatment for a service-connected or other condition, and the propriety of the reduction in the evaluation of limitation of extension, left knee, from 10 percent to noncompensable have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated in January 2013, and clarified in February 2013, the Veteran indicated his wish to withdraw all appeals pending before the Board.  This did not include the pending claims (the aid and attendance/housebound and automobile and adaptive equipment claims).  The pending appeals as of January 2013 included claims of entitlement to service connection for traumatic arthritis, lumbar spine,
 arthritis of the bilateral hips, hypertension, entitlement to temporary total evaluation because of treatment for a service-connected or other condition, and the propriety of the reduction in the evaluation of limitation of extension, left knee, from 10 percent to noncompensable, effective January 1, 2012. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for the Veteran's claims set forth above.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal concerning the issues of entitlement to service connection for traumatic arthritis of the lumbar spine, arthritis of the hips, hypertension, entitlement to temporary total evaluation because of treatment for a service-connected or other condition, and the propriety of the reduction in the evaluation of limitation of extension, left knee, from 10 percent to noncompensable, is dismissed.


REMAND

Consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

With respect to the automobile and adaptive equipment claim, 38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile. 38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.808 (2014). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 C.F.R. § 3.808(b)(4). 

In this case, service connection is currently in effect for depression; evaluated at 50 percent disabling, residuals of a mid-shaft left femur fracture; evaluated at 30 percent disabling, and right knee patellofemoral syndrome; evaluated at 10 percent disabling.  The appellant's combined evaluation is 70 percent and he is in receipt of a total rating for compensation based on individual unemployability (TDIU).

The Veteran underwent a VA evaluation for housebound status or need for aid and attendance in September 2012.   The therapist conducting the evaluation certified that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care, but did not specify whether the Veteran had any of the limitations listed in 38 C.F.R. § 3.352(a); cf. Turco v. Brown, 9 Vet. App. 222 (1996).  An October 2012 evaluation for aid and attendance noted that the Veteran walked with a cane but was able to feed himself, button clothing, shave, and attend to the needs of nature.  He was also able to balance, ambulate or travel beyond the premises of the home.

Statements from the Veteran's wife dated in February and March 2013 indicate that his symptoms had worsened and that he now met the criteria for aid and attendance and automobile or adaptive equipment.  A current examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for examination to determine whether he needs the regular aid & attendance of another person or is housebound as a result of his service-connected disabilities. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. The examiner is asked to state whether the Veteran currently is in need of the regular aid & attendance of another person and/or is housebound as a result of his service-connected disabilities. 

The examiner should also: 

(a) provide an opinion concerning whether the service connected disabilities cause loss of use of any extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of balance, propulsion could be accomplished equally well by an amputation stump with prosthesis.  

(b) opine whether, as the result of service connected disabilities,  the Veteran has extremely unfavorable complete ankylosis of the right knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more; or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.

The examiner should provide reasons for each opinion. If a requested opinion cannot be given without resort to speculation, the examiner must state whether the inability to provide the needed opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or there is specific evidence that, if obtained, would enable the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


